Citation Nr: 1003993	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension with 
chest pain and excessive fatigue.

2.  Entitlement to service connection for headaches with 
excessive sinus cavity, to include as secondary to 
hypertension with chest pain and excessive fatigue.

3.  Entitlement to service connection for dizziness with 
blurred vision, to include as secondary to hypertension with 
chest pain and excessive fatigue.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to hypertension with 
chest pain and excessive fatigue.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
hypertension with chest pain and excessive fatigue.  He has 
also claimed secondary service connection for headaches with 
excessive sinus cavity, dizziness with blurred vision, and 
erectile dysfunction.  He essentially contends that his 
service treatment records and post-service private medical 
records demonstrate that his current hypertension originated 
in service.

With respect to the hypertension claim, the Board notes that 
the Veteran's service
treatment records reflect an assessment (but not a diagnosis) 
of high blood pressure following a blood pressure reading of 
158/108.  A September 1978 service treatment record shows a 
blood pressure of 132/92 followed by a repeat blood pressure 
reading of 130/82.  Hypertension is noted in post-service 
private medical records from as early as November 1983.  A 
March 2006 QTC examination report diagnoses hypertension, but 
it does not offer an etiology opinion.  While the QTC 
examination report does note a 26-year history of 
hypertension, it appears that this detail is a transcription 
of the Veteran's reported medical history rather than an 
etiology opinion from the examiner himself.  Thus, it appears 
that there is no etiology opinion of record.  

In light of the evidence of high blood pressure in service, 
three years following service, and in the present, the Board 
finds that a remand for an etiology opinion is warranted.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

In his May 2008 substantive appeal, the Veteran asserted that 
his service treatment records are incomplete.  Specifically, 
he described having a hypertension profile conducted at the 
flight surgeons office at Tinker Air Force Base.  He stated 
that he had to go to the flight surgeons office three times 
per day for three or five days to have his blood pressure 
taken.  He noted that this record, along with his separation 
physical, are missing from his service treatment records.  

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency, including service treatment records.  38 C.F.R. § 
3.159(c)(2).  Given the heightened duty to obtain records in 
the custody of a Federal agency, the Board finds that a 
specific request should be made to locate the identified 
service treatment records and associate them with the claims 
file.  In addition, his complete service personnel records 
should also be requested and associated with the claims file.

The Board notes that the claims of entitlement to service 
connection for headaches with excessive sinus cavity, 
dizziness with blurred vision, and erectile dysfunction are 
inextricably intertwined with the claim being remanded 
herein, because adjudication of the hypertension claim may 
affect the merits and outcome of the remaining claims.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
Veteran's claim of entitlement service connection for 
hypertension with chest pain and excessive fatigue must be 
fully adjudicated and developed by the RO/AMC before the 
Board can render a final decision regarding his headaches 
with excessive sinus cavity, dizziness with blurred vision, 
and erectile dysfunction claims


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to locate the 
Veteran's separation physical examination 
report, the hypertension profile that was 
created at the flight surgeons office at 
Tinker Air Force Base, and his complete 
service personnel records.  All efforts 
made to locate these records should be 
documented in the claims folder, and the 
Veteran should be notified of all steps 
taken to obtain these records and of any 
responses that are received.  

2.  Arrange for the Veteran to undergo a 
VA examination to determine whether the 
Veteran's current hypertension was 
incurred in or aggravated by his military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The VA examiner should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current hypertension was incurred or 
aggravated as a result of the Veteran's 
military service.  Any opinion expressed 
must be accompanied by a complete 
rationale.

3.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including the claims of 
entitlement to service connection for 
headaches with excessive sinus cavity, 
dizziness with blurred vision, and 
erectile dysfunction, to include as 
secondary to the Veteran's hypertension 
with chest pain and excessive fatigue.  If 
any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


